Citation Nr: 0833428	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for cysts on the back, 
to include as a result of herbicide exposure.

2. Entitlement to service connection for migraine headaches, 
to include as secondary to post-traumatic stress disorder 
(PTSD).

3. Entitlement to service connection for a bladder tumor, to 
include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's 
claims of entitlement to service connection for cysts on 
back, migraine headaches, and bladder tumor.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In his August 2004 Notice of Disagreement, the veteran 
indicated that he wished to claim entitlement to a total 
disability rating due to individual unemployability (TDIU).  
The RO has not yet addressed the issue of entitlement to a 
TDIU.  Therefore, the matter is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for migraine 
headaches, to include as secondary to PTSD, and entitlement 
to service connection for a bladder tumor, to include as a 
result of herbicide exposure, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Cysts on the veteran's back were not incurred in service and 
were not caused by in-service exposure to an herbicide agent.





CONCLUSION OF LAW

Cysts on the back were not, and may not be presumed to have 
been, incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a), 3.309(e) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, an October 2003 letter to the veteran from 
the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), this letter essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

Also, as the Board concludes below that the preponderance is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service personnel and treatment records, private post-service 
medical records, and written statements from the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for cysts on the back.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  
If a veteran was exposed to an herbicide agent during active 
duty, chloracne or other acneform disease consistent with 
chloracne is service-connected if it becomes manifest to a 
degree of 10 percent within a year after the last date on 
which the veteran was exposed so such herbicide agent.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).

In the instant case, the veteran's service personnel records 
indicate that the veteran had active service in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975.

Service treatment records do not reflect complaints of or 
treatment for cysts or any other skin condition.  On March 
1971 separation examination, the veteran was noted to have 
had a normal clinical evaluation of the skin, and no cysts 
were noted.  In his March 1971 Report of Medical History, the 
veteran indicated that he did not have and had never had skin 
diseases.

October 1999 private medical treatment records indicate 
multiple subcutaneous, firm, lightly mobile masses on the 
back, and one on the anterior chest.

Private medical records dated November 1999 through January 
2000 indicate the removal of several sebaceous cysts.  A 
January 2000 note indicates that a sebaceous cyst on the left 
upper back was noted to have been present for 16 years.

April 2002 through May 2002 private medical treatment records 
indicate treatment for an infected sebaceous cyst on the 
back.  It was noted that the veteran stated that he had had 
multiple abscess on his back in the past.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for cysts on the back.

First, there is no evidence indicating that any condition 
involving cysts began in service.  Service treatment records 
do not reflect complaints of or treatment for cysts.  On 
March 1971 separation examination, the veteran was noted to 
have had a normal clinical evaluation of the skin, and no 
cysts were noted.  Also, in his March 1971 Report of Medical 
History, the veteran indicated that he did not have and had 
never had skin diseases.

Second, although the veteran had active service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, there is no indication in 
the record that a condition involving cysts became manifest 
to a degree of 10 percent within a year of in-service 
exposure to herbicides.  The first indication of any 
condition involving cysts is contained in October 1999 
private medical treatment records, which are dated more than 
25 years after the veteran's period of service.  Thus, 
service connection is not warranted under the provisions of 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a), 3.309(e).

Third, there is no competent medical evidence of record 
indicating any nexus between the veteran's claimed cyst 
condition and his period of service.  Private treatment 
records from October 1999 to May 2002 indicate no link 
between the veteran's cyst condition and either herbicide 
exposure or his period of service in any other way.

Accordingly service connection for cysts on the back is not 
warranted.

The Board notes that the veteran has not been provided a VA 
examination to determine the etiology of his claimed cyst 
condition.  However, the medical record does not establish 
that the veteran suffered cysts or any other chronic skin 
condition in service.  Also, although the veteran is presumed 
to have been exposed to an herbicide agent during his period 
of service, there is no competent evidence indicating that 
his claimed cyst condition may be associated with any such 
in-service exposure.  Specifically, there is no competent 
medical evidence suggesting any nexus between herbicide 
exposure and the veteran's current claimed cyst condition.  
Thus, the Board finds that a VA examination is not necessary 
to decide the instant claim.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for cysts on the back is 
denied.


REMAND

The issues of entitlement to service connection for migraine 
headaches, to include as secondary to PTSD, and entitlement 
to service connection for a bladder tumor, to include as a 
result of herbicide exposure, must be remanded for the 
following reasons.

With respect to the issue of migraine headaches, the Board 
notes treatment for headaches and "rule out syncope" in the 
post-service medical record.  A September 1997 private 
medical treatment record indicates that the veteran underwent 
an electroencephalogram.  It was noted that the veteran was 
diagnosed as having "rule out syncope," and that the 
veteran had a history of headaches and numbness.  The 
impression after the procedure was normal awake and drowsy 
electroencephalogram.  September 1997 private medical 
treatment records also indicate that the veteran underwent a 
computed tomography (CT) scan of the head, and was diagnosed 
as having a negative head CT.  October 1999 magnetic 
resonance imaging (MRI) of the brain showed a normal brain 
MRI with and without gadolinium.  Also, October 1999 private 
medical treatment records indicate a past medical history 
significant for cluster headaches and migraines.

Furthermore, July and August private mental treatment notes 
indicate that the veteran complained of migraines.  An August 
2001 note indicates that the veteran was "able to make 
connections" between his migraines and Vietnam.  The veteran 
reported that he felt he was unable to be near airplane fuels 
or any type of mechanical engine fluids, because this would 
prompt his migraine.  It was noted that the veteran reported 
that these migraines started in the morning, waking up with 
sweat, deep fear, and panic.

As the instant case contains both medical evidence of a 
current diagnosed headache condition and medical evidence 
that suggests a possible nexus between such condition and the 
veteran's service-connected PTSD, but that is too lacking in 
specificity and thoroughness to support a decision on the 
merits, the issue of service connection for migraine 
headaches must be remanded for a VA medical opinion in order 
to determine whether a current migraine headache condition is 
caused or aggravated by the veteran's service-connected PTSD.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

With respect to the issue of entitlement to service 
connection for a bladder tumor, to include as a result of 
herbicide exposure, subsequent to the RO's certification of 
this matter to the Board, the veteran submitted a one-page 
record from a VA medical center dated in January 2006.  The 
record indicates that the veteran was treated for a bladder 
condition, and that Agent Orange exposure may have been 
involved in the veteran's treated condition.  However, there 
are no other relevant VA medical records associated with the 
claims file.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); See also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Thus, the veteran's service connection 
claim for a bladder tumor must be remanded for the RO to 
obtain all VA medical records relevant to the issue.


Accordingly, the case is REMANDED for the following action:

1.	Please obtain all VA medical treatment 
records from the VA Medical Center in 
Durham, North Carolina that pertain to 
the veteran's claims on appeal, and 
associate such records with the claims 
folder.  Any unsuccessful attempts to 
obtain such records should be 
documented and associated with the 
claims folder.

2.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current migraine headache disorder.  
The claims folder and a copy of this 
Remand must be provided to the examiner 
for review.  The examiner should note 
in the examination report that he or 
she has reviewed the claims folder.  
Based on examination findings and a 
review of the claims folder, the 
examiner should specifically express an 
opinion as to (1) whether the veteran 
has a current migraine headache 
disorder, or any other headache 
disorder, (2) whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that such 
headache disorder is the result of the 
veteran's PTSD, and (3) whether it is 
at least as likely as not (whether 
there is a 50 percent chance or more) 
that the veteran's PTSD has caused an 
increase in the severity of such 
headache disorder beyond the natural 
progression of such headache disorder.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


